Citation Nr: 0830138	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from January 1972 until 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the Board finds the 
duty to assist has not been satisfied.  

The veteran seeks service connection for diabetes mellitus, 
including as secondary to exposure to herbicides in Panama.  
VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in an area other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  See 
VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C 
(hereinafter M21-1MR).  Specifically, VA is required to ask 
the veteran to provide details concerning the dates, location 
and nature of the alleged exposure.  Upon receiving this 
information, VA would furnish the information to C&P Service 
and request a review of DOD's inventory of herbicide 
operations to determine if the herbicides were used as 
alleged.  See M21-1MR, Part IV, Subpart ii, 2.C.10.I.

In the present case, the RO requested information concerning 
the dates, location and nature of the alleged exposure in a 
February 2005 letter.  The veteran, in April 2005, indicated 
he was stationed at Fort Clayton, Panama from June 22, 1972 
until January 14, 1974.  He argued he was exposed to 
herbicides through environmental, particulate and other 
indirect exposure as he alleged herbicides were used for 
routine base maintenance.  The veteran also submitted several 
articles suggesting the use of herbicides in Panama.  The RO 
did not attempt to verify this use of herbicides with the DOD 
inventory of herbicide operations.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's description of his 
service and exposure to herbicides and all 
associated documents, including his 
service personnel records, should be sent 
to C&P Service who should request a review 
of DOD's inventory of herbicide operations 
to determine if herbicides were used at 
Fort Clayton, Panama.  

2.  If the DOD review did not confirm use 
of herbicides the veteran's description of 
his service and exposure to herbicides and 
all associated documents should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or 
other appropriate organization for 
verification.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




